                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:
James P. Barrett                                : CHAPTER 13
Linda L. Barrett                                :
                                                : CASE NO. 16-04816
                                                :
                                                : CHAPTER 13 PLAN
                         Debtor(s)              :       (Indicate if applicable)
                                                : ( 0 )#MOTIONS TO AVOID LIENS
                                                : ( 1 )#MOTIONS TO VALUE COLLATERAL
                                                :
                                                : ( x ) ORIGINAL PLAN
                                                : ( ) AMENDED PLAN
                                                :              (Indicate 1st, 2nd , 3rd, etc.)

                              YOUR RIGHTS WILL BE AFFECTED

    READ THIS PLAN CAREFULLY. If you oppose any provision of this plan you must file a
    timely written objection. This plan may be confirmed and become binding on you without
    further notice or hearing unless a written objection is filed before the deadline stated on the
    Notice issued in connection with the filing of the plan.



                                        PLAN PROVISIONS
DISCHARGE:            (Check one)

( x)             The debtor will seek a discharge of debts pursuant to Section 1328(a).

(     )          The debtor is not eligible for a discharge of debts because the debtor has
                 previously received a discharge described in Section 1328(f).

NOTICE OF SPECIAL PROVISION:                   (Check if applicable)

( x )           This plan contains special provisions that are not included in the standard plan as
                approved by the U.S. Bankruptcy Court for the Middle District of Pennsylvania.
Those provisions are set out in the Section 8 of this plan. Other than to insert text into the
designated spaces or to expand the tables to include additional claims, the preprinted language of
this form may not be altered. This does not mean that the Debtor is prohibited from proposing
additional or different plan provisions in section 8. The Debtor may propose additional or
different plan provisions or specify that any of the provisions will not be applicable, provided
however, that each such provision or deletion shall be set forth in Section 8.

1.        PLAN FUNDING AND LENGTH OF PLAN

          A.     Plan Payments




                                           1
Case 1:16-bk-04816-HWV            Doc 9 Filed 11/26/16 Entered 11/26/16 12:16:47                 Desc
                                  Main Document    Page 1 of 8
              1.      To date, the Debtor(s) has paid $ 0.00. Debtor(s) shall pay to the Trustee
      for the remaining term of the plan the following payments. If applicable, in addition to
      the monthly plan payments, Debtor(s) shall make conduit payments through the Trustee
      as set forth below. The total base plan is $25,500.00, plus other payments and property
      stated in Section 1B below:

Start mm/yy       End mm/yy            Plan Payment     Est Conduit Pymt       Total
12/16             11/21                $ 425.00                                $25,500.00




                                                        Total Payments         $ 25,500.00

      2.       If the plan provides for conduit mortgage payments, and the mortgagee notifies
      the Trustee that a different payment is due, the Trustee shall notify the Debtor and the
      attorney for the Debtor, in writing, to adjust the conduit payments and the plan funding
      accordingly. Debtor(s) is responsible for all post petition mortgage payments due prior to
      the initiation of conduit mortgage payments.

      3.     Debtor(s) shall take appropriate action to ensure that all applicable wage
      attachments are adjusted to conform to the terms of the plan.

      4.      CHECK ONE ( x ) Debtor(s) is at or under median income.
                            ( )   Debtor(s) is over median income. Debtor calculates that
              a minimum of $0.00 must be paid to unsecured , non-priority    creditors in
      order to comply with the Means Test.

      B.      Liquidation of Assets NA

      1.      In addition to the above specified plan payments, Debtor(s) shall dedicate to the
      plan proceeds estimated amount of $____________________ from the sale of property
      known and designated as ________________________________________________.
      All sales shall be completed by ____________________, 20__. If the property does not
      sell by the date specified, then the disposition of the property shall be as follows:
      _____________________________________________.

      2.     Other payments from any source(s) (describe specifically) shall be paid to the
      Trustee as follows: ___________________________________________________.

      3.      The Debtor estimates that the liquidation value of this estate is $ ____________.
      (Liquidation value is calculated as the value of all non-exempt assets after the deduction
      of valid liens and encumbrances and before the deduction of Trustee fees and priority
      claims).

2.    SECURED CLAIMS




                                       2
Case 1:16-bk-04816-HWV        Doc 9 Filed 11/26/16 Entered 11/26/16 12:16:47                 Desc
                              Main Document    Page 2 of 8
          A.     Pre-Confirmation Distributions. Adequate protection and conduit payments in the
                 following amounts will be paid by the Debtor to the Trustee. The Trustee will
                 disburse theses payments for which a proof of claim has been filed as soon as
                 practicable after receipt of said payments from the Debtor.

      Name of Creditor               Address                  Account #                  Est Monthly Payment
N/a                                                                                  $

                                                                                     $



          The Trustee will not make a partial payment. If the Debtor makes a partial plan payment,
          or if it is not paid on time and the Trustee is unable to pay timely a payment due on a
          claim in this section, the Debtor’s cure of this default must include any applicable late
          charges.

          Upon receipt, Debtor shall mail to the Trustee all notices from mortgagees including
          statements, payment coupons, impound and escrow notices and notices concerning
          changes of the interest rate on variable interest rate loans. If any such notice informs the
          Debtor that the amount of the payment has increased or decreased, the change in the plan
          payment to the Trustee will not require modification of the plan.

          B.     Mortgages and Other Direct Payments by Debtor. Payments will be made outside
                 the plan according to the original contract terms, unless otherwise agreed to by the
                 contracting parties, and with liens retained. All mortgage and other lien claim
                 balances survive the plan if not avoided or paid in full under the plan.

   Name of Creditor               Description of Collateral        Contractual             Principal
                                                                     Monthly              Balance of
                                                                     Payment                Claim
Members1st                Real estate 148 Quail Drive             $ 1,654.16 see         $
Midwest Loan Service      Dillsburg, PA 17019                     2nd below              190,957.19
Members 1st               Real estate 148 Quail Drive             $351.44                $17467.65
2nd mortgage              Dillsburg, PA 17019                     $2,200 both 1st
                                                                  and 2nd per stip
Westlake Financial        2010 Suzuki                             $200.00                $6,591.68
2010 Suzuki
          C.     Arrears The Trustee shall distribute the amount of pre-petition arrearages set
                 forth in the allowed proof of claim to each secured creditor set forth below. If the
                 Debtor or Trustee objects to a proof of claim and the objection is sustained, or if
                 the plan provides for payment of amounts greater than the allowed proof of claim,
                 the creditor’s claim will be paid in the amount allowed by the court.

  Name of Creditor               Description of Collateral      Estimated Pre-           Estimated     Estimated
                                                                petition Arrears           Post-       Total to be
                                                                  to be Cured             petition      paid in
                                                                                          Arrears         plan
                                                                                           to be
                                                                                           cured
Members 1st               Real Estate 148 Quail Drive           13,392.81                              Claim amt
                          Dillsburg, PA 17019                   Arrears on stip



                                            3
Case 1:16-bk-04816-HWV             Doc 9 Filed 11/26/16 Entered 11/26/16 12:16:47                           Desc
                                   Main Document    Page 3 of 8
                                                                   to cure

Member 1st                 Real Estate 148 Quail Drive             $44,942.76                           Claim amt
                           Dillsburg, PA 17019
Westlake Finacial          Suzuki 2010 Grand Vitar                 any                                  any




          D.        Secured Claims Paid According to Modified Terms. These amounts will be paid
                    in the plan according to modified terms, and liens retained until entry of
                    discharge. The excess of the creditor’s claim will be treated as an unsecured
                    claim. Any claim listed as “NO VALUE” in the “Modified Principal Balance”
                    column below will be treated as an unsecured claim. THE LIENS WILL BE
                    AVOIDED OR LIMITED THROUG THE PLAN OR DEBTOR(S) WILL FAIL
                    AN ADVERSARY ACTION TO DETERMINE THE EXTENT, VALIDITY,
                    AND PRIORITY OF THE LIEN (Select method in last column):

  Name of Creditor              Description of Collateral      Modified      Interest     Total          Plan* or
                                                               Principal      Rate       Payment        Adversary
                                                                Balance                                   Action
Nissan Motor              2010 Nissa Rogue                     $7,000            6       $              plan
Acceptance                                                                   %
                                                               $                     %   $

                                                               $                     %   $

* “PLAN” INDICATES THAT THE DEBTOR(S) PROPOSES TO AVOID OR LIMIT
THE LIEN OF THE CREDITOR IN THIS PLAN. CONFIRMATION OF THE PLAN
SHALL CONSTITUTE A FINDING OF VALUATION PURSUANT TO SECTION
506(a). NO ADVERSARY COMPLAINT OR MOTION WILL BE FILED AND THE
LIEN WILL BE AVOIDED BY CONFIRMATION ORDER UPON DISCHARGE. IF
THE CREDITOR WISHES TO CONTEST THE AVOIDANCE OF THE LIEN, THE
CREDITOR MUST FILE AN OBJECTION TO THIS PLAN. OTHERWISE
CONFIRMATION OF THE PLAN WILL AVOID THE LIEN UPON DISCHARGE.

          E.        Other Secured Claims: (including conduit payments)

      Name of Creditor             Description of Collateral             Principal           Interest   Total to be
                                                                         Balance of           Rate       paid in
                                                                           Claim                           plan
n/a

                                                                     $                            %     $




                                             4
Case 1:16-bk-04816-HWV              Doc 9 Filed 11/26/16 Entered 11/26/16 12:16:47                            Desc
                                    Main Document    Page 4 of 8
                                                                $                           %   $



       F.      Surrender of Collateral: Debtor(s) surrenders the following assets to secured
               creditors. Upon confirmation of the plan, bankruptcy stays are lifted as to the
               collateral to be surrendered. This provision does not prejudice a creditor’s right to
               lift the stay prior to confirmation.

      Name of Creditor                        Description of Collateral to be Surrendered
n/a




       G.      Lien Avoidance. The debtor moves to avoid the following judicial and/or non-
               possessory, non-purchase money liens of the following creditors pursuant to
               Section 522(f)(this section should not be used for statutory or consensual liens
               such as mortgages):

      Name of Creditor                                 Description of Collateral
n/a




       H.      Optional provisions regarding duties of certain mortgage holders and servicers.

       Property of the estate vests upon closing of the case, and Debtor elects to include the
following provisions. (Check if applicable)

        (x)    Confirmation of the plan shall impose an affirmative duty on the holders and/or
servicers of any claims secured by liens, mortgages and or/deeds of trust on the principal
residence of the Debtor to do the following:

       (1)     Apply the payments received from the Trustee on the pre-petition arrearage, if
any, only to such arrearage. If the plan provides for an allowed payment of post-petition
arrearages as set for in Section 2C, apply those payments to only the post-petition arrears.

        (2)     Deem the pre-petition arrears as contractually current upon the confirmation of
the plan for the sole purpose of precluding the imposition of late payment charges or other
default-related fees and services based solely on the pre-petition default or defaults.

       (3)     Apply the post-petition monthly mortgage payments made by the debtor to the
post-petition mortgage obligations as provided for by the terms of the underlying mortgage note.
Late charges may be assessed on post-petition payments as provided by the terms of the
mortgage and note.


3.     PRIORITY CLAIMS



                                         5
Case 1:16-bk-04816-HWV          Doc 9 Filed 11/26/16 Entered 11/26/16 12:16:47                      Desc
                                Main Document    Page 5 of 8
         A.      Allowed unsecured claims entitled to priority under section 1322(a) will be paid
                 in full unless modified under Section 8.

          Name of Creditor                                             Total Payment
Unemployment Comp Bureau                    $ 600 (est w/allowed int/penalties)
IRS                                         $ 854.00 (w/allowed int/penalties)
                                            $

         B.      Administrative Claims:
                  (1)    Trustee Fees.           Percentage fees payable to the trustee will be paid at
                                                 the rate fixed by the United States Trustee, not to
                                                 exceed 10%.

                   (2)    Attorney fees.         In addition to the retainer of $500.00 already paid
                                                 by the Debtors, the amount of $3,500.00 in the plan.
                                                 This represents the unpaid balance of the
                                                 presumptively reasonable fee specified in L.B.R.
                                                 2016-2.

                 (3) Other administrative claims

Name of creditor                                       Estimated total amount
                                                       $
                                                       $
                                                       $


4.       UNSECURED CLAIMS

         A.      Claims of Unsecured Nonpriority Creditors Specially Classified. Includes
                 unsecured claims, such as co-signed unsecured debts, that will be paid in full even
                 though all other unsecured claims may not be paid in full.

     Name of Creditor        Reason for Special Classification      Amount of      Interest   Total Payment
                                                                     Claim          Rate
                                                                   $                    %     $

                                                                   $                    %     $




         B.      Claims of General Unsecured Creditors. All remaining allowed unsecured claims
                 shall receive pro rata distribution of any funds remaining after payment of other
                 classes.

5.       EXECUTORY CONTRACTS AND UNEXPIRED LEASES. The following
         executory contracts and unexpired leases are assumed (and pre-petition arrears to be
         cured in the plan) or rejected (so indicate):




                                           6
Case 1:16-bk-04816-HWV            Doc 9 Filed 11/26/16 Entered 11/26/16 12:16:47                     Desc
                                  Main Document    Page 6 of 8
Name of Creditor    Description of Collateral   Monthly    Interest   Pre-petition    Total     Assume/
                                                Payment     Rate        Arrears      Payment     Reject
N/A

                                                $               %     $              $



6.      REVESTING OF PROPERTY: (Check One)

( )           Property of the estate will vest in the Debtor upon confirmation. (Not to be used
with paragraph 2H)
(x )          Property of the estate will vest in the Debtor upon closing of the case.

7.      STUDENT LOAN PROVISIONS:

        A.     Student Loan Provisions. This plan does not seek to discharge a student loan
except as follows: (Note: If you are not seeking to discharge a student loan(s), do not complete
this section).

        (NOTE: If you are not seeking to discharge a student loan(s) do not complete this
section.)

Name of Creditor        Monthly Payment         Interest Rate Pre-pet arrears Total Payment
                        $                               %     $                $

8.     A.      Other Plan Provisions. Include the additional provisions below or as an
attachment. (NOTE: the plan and any attachment must be filed as one document, not as a plan
and an exhibit).      n/a

9.      ORDER OF DISTRIBUTION

Payments from the plan will be made by the trustee in the following order:

Level 1:        Adequate protection payments.
Level 2:        Debtor’s attorney’s fees.
Level 3:        Domestic Support Obligations.
Level 4:        Priority claims, pro rata.
Level 5:        Secured claims, pro rata.
Level 6:        Specially classified unsecured claims.
Level 7:        General unsecured claims.
Level 8:        Untimely filed unsecured claims to which the debtor has not objected.

GENERAL PRINCIPLES APPLICABLE TO ALL PLANS

All pre-petition arrears and cramdowns shall be paid to the trustee and disbursed to creditors
through the plan.

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date,
the trustee will treat the claim as allowed, subject to objection by the debtor. Claims filed after



                                           7
Case 1:16-bk-04816-HWV            Doc 9 Filed 11/26/16 Entered 11/26/16 12:16:47                  Desc
                                  Main Document    Page 7 of 8
the bar date that are not properly served on the trustee will not be paid. The debtor is responsible
for reviewing claims and filing objections, if appropriate.
        11/22/16                                               /s/ Michael S. Travis
Dated: __________________________                              ______________________________
                                                               Attorney for Debtor

                                                                   /s/ James Barrett
                                                                   ______________________________
                                                                   Debtor, James Barrett

                                                                   /s/ Linda Barrett
                                                                   ______________________________
                                                                   Debtor, Linda Barrett



                                        version: September, 2014




                                         8
Case 1:16-bk-04816-HWV          Doc 9 Filed 11/26/16 Entered 11/26/16 12:16:47                Desc
                                Main Document    Page 8 of 8
